Order entered March 11, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-01013-CV

                    CHRISTOPHER GRAHAM, Appellant

                                        V.

                         DARLA COMPTON, Appellee

               On Appeal from the County Court at Law No. 3
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-05792-C

                                     ORDER

      On February 3, 2021, we ordered Janet E. Wright, Official Court Reporter

for County Court at Law No.3, to file, no later than February 18, 2021, either the

reporter’s record or written verification no record exists or appellant has not

requested the record. To date, Ms. Wright has not complied or otherwise

corresponded with the Court.

      Because this appeal cannot proceed until the issue of the reporter’s record is

resolved, we ORDER Ms. Wright to file the record or requested verification no
later than March 26, 2021. We expressly CAUTION Ms. Wright that failure to

comply with this order may result in an order that she not sit as a court reporter

until she complies.

      We DIRECT the Clerk of the Court to send a copy of this order to the

Honorable Sally Montgomery, Presiding Judge of County Court at Law No. 3; Ms.

Wright; and, the parties.

                                            /s/   CRAIG SMITH
                                                  JUSTICE